UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6848


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC JEVONNE BENNETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.      W. Earl Britt,
Senior District Judge. (7:08-cr-00146-BR-1; 7:11-cv-00182-BR)


Submitted:   September 27, 2012           Decided:   October 2, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Jevonne Bennett, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, William Ellis Boyle, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eric    Jevonne     Bennett        appeals    the    district       court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2012)

motion.       The order is not appealable unless a circuit justice or

judge     issues      a    certificate      of        appealability.        28     U.S.C.

§ 2253(c)(1)(B) (2006).           A certificate of appealability will not

issue     absent      “a    substantial     showing        of     the   denial      of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating       that     reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.   Cockrell,       537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Bennett has not made the requisite showing.                           Accordingly,

we     deny    his    motion     for    appointment         of     counsel,       deny    a

certificate      of       appealability,        and    dismiss    the     appeal.        We

dispense       with      oral   argument     because        the    facts    and     legal



                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3